[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 08-12457                   OCT 2, 2008
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________               CLERK


                       D. C. Docket No. 04-00170-CR-4

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                     versus

JOHN WESLEY MOBLEY,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                               (October 2, 2008)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      John Wesley Mobley appeals from his 24-month sentence for violating

mandatory, special, and standard conditions of his supervised release. On appeal,
Mobley argues that: (1) his sentence was unreasonable because it was more than

twice the maximum guidelines range of 13 months’ imprisonment, and the district

court failed to consider that he stipulated to the violations or that he presented certain

mitigating evidence at sentencing; and (2) the violations did not require mandatory

revocation of supervised release and he partially completed the conditions of

supervised release. After thorough review, we affirm.

       We review the sentence imposed upon the revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006).

“[R]easonableness” review “merely asks whether the trial court abused its discretion.”

United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United

States, 127 S. Ct. 2456, 2465 (2007)).

       The district court may revoke a term of supervised release and impose a

sentence of imprisonment for the violation after considering factors set forth in

18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-(7),1 if it “finds by a preponderance

of the evidence that the defendant violated a condition of supervised release.” 18


       1
         These factors include: (1) the nature and circumstances of the offense and the history and
characteristics of the defendant; (2) the need for the sentence imposed to afford adequate deterrence;
(3) the need to protect the public; (4) the need to provide the defendant with educational or
vocational training or medical care; (5) the Sentencing Guidelines range; (6) the pertinent policy
statements of the Sentencing Commission; (7) the need to avoid unwanted sentencing disparities;
and (8) the need to provide restitution to victims. 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), and
(a)(4)-(7).

                                                  2
U.S.C. § 3583(e)(3). Upon such a finding, the district court may “require the

defendant to serve in prison all or part of the term of supervised release authorized

by statute for the offense that resulted in such term of supervised release.” Id.

Chapter Seven of the Sentencing Guidelines provides guidance on the length of a

sentence to be imposed after revocation of supervised release. United States v. Silva,

443 F.3d 795, 799 (11th Cir. 2006). “[T]he policy statements of Chapter [Seven] are

merely advisory and not binding,” but “the district court is required to consider the

policy statements.” Id. “When exceeding the recommended range, the court must

normally indicate that it considered the Chapter [Seven] policy statements.” Id.

      In reviewing sentences for reasonableness, we perform two steps. Pugh, 515
F.3d at 1190. First, we must “‘ensure that the district court committed no significant

procedural error, such as failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing to consider the §

3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

adequately explain the chosen sentence -- including an explanation for any deviation

from the Guidelines range.’” Id. (quoting Gall v. United States, 128 S. Ct. 586, 597

(2007)). If we conclude that the district court did not procedurally err, we must

consider the “‘substantive reasonableness of the sentence imposed, under an

abuse-of-discretion standard,’” based on the “‘totality of the circumstances.’” Id.

                                          3
(quoting Gall, 128 S. Ct. at 597). “The party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable . . . .” United States v.

Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006) (internal quotation omitted).

      Mobley has not shown that his sentence was unreasonable. As for procedural

reasonableness, the record shows that the district court considered the U.S.S.G.

Chapter Seven policy statements and guidelines range, the relevant factors under

§ 3553(a), and the parties’ arguments in determining the sentence, specifically finding

that the mitigating evidence Mobley proffered carried marginal value. While the

district court did not consider specifically each § 3553(a) factor in determining the

sentence, it is not required to do so. See United States v. Talley, 431 F.3d 784, 786

(11th Cir. 2005). Because a lengthy discussion is not required to establish procedural

reasonableness, and as here, the district court “set forth enough to satisfy the appellate

court that [it] has considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority,” Mobley’s sentence was

procedurally reasonable. See Rita, 127 S. Ct. at 2468.

      As for substantive reasonableness, the district court found that Mobley had an

extensive criminal history with previous probation violations, intentionally disobeyed

the instructions of the probation officer (specifically advising the probation officer

that he would not follow his instructions), and committed multiple violations of the

                                            4
conditions of his supervised release. Moreover, Mobley’s mitigating evidence did not

show that Mobley acted unintentionally in violating the conditions of his supervised

release or that he likely would submit to the court’s authority in the future. And

although Mobley did not commit a criminal offense in violating the conditions of his

supervised release, stipulated to the violations, and partially complied with the terms

of his release, he nevertheless deliberately committed multiple violations and rebuked

the district court’s prior instructions to submit to the authority of the law. On this

record, we cannot say that the district court abused its discretion in concluding that

the intentional nature of Mobley’s violations, coupled with his history of violating

probation and the multitude of his violations, justified a harsher sentence -- more than

twice the guidelines range -- in light of the § 3553(a) factors, namely the nature and

circumstances of the violations, Mobley’s history and characteristics, and the need

to deter future criminal conduct. See 18 U.S.C. §§ 3553(a), 3583(e); Gall, 128
S. Ct. at 597 (holding that a major variance “should be supported by a more significant

justification than a minor one”). Accordingly, we affirm.

      AFFIRMED.




                                           5